          Case 1:20-cv-01240-JEB Document 18 Filed 09/08/20 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


WP COMPANY LLC
d/b/a THE WASHINGTON POST, et al.,

                       Plaintiffs,
                                                         Case No. 1:20-cv-1240-JEB
v.
                                                         Oral Argument Requested
U.S. SMALL BUSINESS ADMINISTRATION,

                       Defendant.


        PLAINTIFFS’ CROSS-MOTION FOR SUMMARY JUDGMENT AND
      OPPOSITION TO DEFENDANT’S MOTION FOR SUMMARY JUDGMENT

       Pursuant to Federal Rule of Civil Procedure 56, Plaintiffs WP Company LLC d/b/a The

Washington Post, Bloomberg L.P., Dow Jones & Company, Inc., Pro Publica, Inc., The New

York Times Company, American Broadcasting Companies, Inc. d/b/a ABC News, American

City Business Journals, Inc., Cable News Network, Inc., NBCUniversal Media, LLC d/b/a NBC

News, The Associated Press, and The Center for Investigative Reporting d/b/a Reveal, by and

through counsel, hereby move for summary judgment against Defendant the U.S. Small Business

Administration (the “SBA”) and oppose the SBA’s motion for summary judgment.

       For the reasons set forth more fully in the accompanying Memorandum, Plaintiffs’

Statement of Material Facts as to Which There is No Genuine Dispute and Response to the

SBA’s Statement of Material Facts as to Which There is No Genuine Dispute, and the supporting

Declaration and Exhibits thereto, Plaintiffs state that there is no genuine dispute as to any

material fact and that they are entitled to judgment as a matter of law.

                                     REQUEST FOR HEARING

       Plaintiffs respectfully request a hearing on their cross-motion for summary judgment.
 Case 1:20-cv-01240-JEB Document 18 Filed 09/08/20 Page 2 of 2




Dated: September 8, 2020   Respectfully submitted,

                           BALLARD SPAHR LLP

                           /s/ Charles D. Tobin
                           Charles D. Tobin (#455593)
                           Maxwell S. Mishkin (#1031356)
                           Kristel Tupja (#888324914)
                           1909 K Street, NW, 12th Floor
                           Washington, DC 20006
                           Telephone: (202) 661-2200
                           Fax: (202) 661-2299
                           tobinc@ballardspahr.com
                           mishkinm@ballardspahr.com
                           tupjak@ballardspahr.com

                           Counsel for Plaintiffs




                                2
